              Case 1:20-cr-00330-AJN Document 38 Filed 08/10/20 Page 1 of 6




Mark S. Cohen
+1 (212) 957-7600
mcohen@cohengresser.com


Christian R. Everdell
+1 (212) 957-7600
ceverdell@cohengresser.com




                                                           August 10, 2020

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

         Re: United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

        On behalf of our client, Ghislaine Maxwell, we respectfully submit this letter motion
seeking the Court’s assistance with two critical issues that greatly impact Ms. Maxwell’s ability
to receive a fair trial on the schedule set by the Court. First, we request that the Court enter an
order directing the government to disclose to defense counsel the identities of the three alleged
victims referenced in the indictment (“Victims 1-3”), subject to the restrictions of the protective
order entered by the Court, so that Ms. Maxwell and defense counsel can meaningfully
investigate the alleged conduct, which is now over 25 years old. Second, we request that the
Court enter an order directing the Bureau of Prisons (“BOP”) to release Ms. Maxwell into the
general population and provide Ms. Maxwell with increased access to the discovery materials
while she is detained so that she can meaningfully participate in the preparation of her defense.

         1.       Disclosure of Victim Identities

       The Court should order the government to disclose the identities of Victims 1-3 to
defense counsel, subject to the restrictions of the protective order, because Ms. Maxwell cannot
prepare for or receive a fair trial without this information. Moreover, the requested disclosure is
authorized under the law in this Circuit, and is narrowly-tailored and reasonable under the
circumstances of this case.

        Here, it is clear from the face of the indictment that the government’s case is based on the
accounts of Victims 1-3, the three individuals specifically referenced in the indictment. It is
therefore critical for the defense to know the names of these individuals as soon as possible, so
             Case 1:20-cr-00330-AJN Document 38 Filed 08/10/20 Page 2 of 6




The Honorable Alison J. Nathan
August 10, 2020
Page 2


  that we can mount an effective defense investigation and adequately prepare for trial. This is
  especially true in this case where the alleged misconduct took place on unspecified dates roughly
  25 years ago in multiple locations—namely, New York, Florida, New Mexico, and the United
  Kingdom—and where the central figure, Jeffrey Epstein, is alleged to have engaged in
  misconduct with dozens, if not hundreds, of alleged victims. The defense should not have to
  speculate which of these individuals are Victims 1-3 referenced in the indictment.

          It is now almost six weeks since Ms. Maxwell’s arrest, and the government is just now
  beginning to produce Rule 16 discovery, despite confirming to the Court that discovery would
  begin as soon as the Court entered a protective order. Moreover, the government still has not
  confirmed to the defense the identities of Victims 1-3. Ms. Maxwell was arrested on July 2,
  2020. On July 14, 2020, during her arraignment and bail hearing, the government indicated that
  it had “begun preparing an initial production” and would be “prepared to produce a first batch of
  discovery as soon as a protective order [was] entered by the Court.” 1 The Court entered the
  protective order on July 30, 2020. (Dkt. 36). The following day, July 31, 2020, defense counsel
  contacted the government and requested disclosure of the identities of Victims 1-3. The
  government refused to do so, stating that it would only disclose the identities of alleged victims
  through its production of Rule 16 discovery, or as part of its production of Jencks Act material
  closer to trial. That same day, per the government’s request, the defense provided a hard drive to
  load the Rule 16 discovery. However, the government did not make its first production until
  after 2:00 p.m. on Wednesday, August 5, 2020.

          The government’s initial production was a subset of non-electronic discovery materials,
  totaling nearly 13,000 pages, which the defense expeditiously reviewed for high-level content.
  Upon initial review, the materials contain certain records related to one specific individual.
  However, nothing in the production specifically identifies this individual as Victim 1, 2, or 3.
  The defense should not be required to speculate whether this individual is one of the three
  alleged Victims, and if so, which one. Moreover, the initial production does not appear to
  contain any materials identifying the other two alleged Victims. Although the government has
  indicated that it will provide additional discovery on a rolling basis, if the initial production is
  any guide, it seems unlikely that later productions will sufficiently identify the remaining alleged
  Victims. Furthermore, the defense should not be forced to wait almost two additional weeks
  until August 21, 2020 (the deadline for the production of initial non-electronic discovery) or
  potentially months until November 9, 2020 (deadline for the completion of all discovery) before
  learning information that is vital to the defense. Ms. Maxwell’s right to a fair trial depends on
  the defense’s ability to adequately investigate the charges against her, and that investigation will
  be significantly impaired until we know for certain the names of Victims 1-3.


  1
   July 14, 2020 Tr. at 12:14-17; see also id. at 12:25-13:3 (“Following the entry of [the] protective order . . . the
  government is prepared to make a substantial production of discovery.”).
              Case 1:20-cr-00330-AJN Document 38 Filed 08/10/20 Page 3 of 6




The Honorable Alison J. Nathan
August 10, 2020
Page 3


          District courts have the inherent authority to compel pretrial disclosure of the identities of
  government witnesses. See United States v. Cannone, 528 F.2d 296, 301 (2d Cir. 1975). Such
  disclosure is warranted when there is a specific showing that the disclosure is material to the
  preparation of the defense and reasonable in light of the circumstances surrounding the case. See
  id. at 302; United States v. Rueb, No. 00 CR. 91 (RWS), 2001 WL 96177, at *9 (S.D.N.Y. Feb.
  5, 2001) (ordering disclosure of government witness list where defendant “ha[d] met his burden
  to show a particularized need that outweighs the possible dangers of disclosure”). 2 This
  principle has been applied in sex crimes cases, where the right of the defendant to prepare a
  defense can outweigh the privacy interests of alleged victims referenced in the indictment and
  warrant the disclosure of their identities. See United States v. Warme, No. 09CR19A, 2009 WL
  427111, at *2 (W.D.N.Y. Feb. 20, 2009) (ordering government to disclose identity of sex crime
  victim where “defendant’s ability to adequately prepare a defense against this charge is
  significantly compromised without being advised of the identity of the alleged victim”); see also
  id. (“Absent knowing the identity of Victim 1, the defendant is precluded from investigating the
  facts surrounding the crime charged.”).

            The defense’s narrowly-tailored request, which only seeks the disclosure of the identity
  of Victims 1-3, and not the government’s entire witness list, is also reasonable in light of the
  circumstances of this case. And because the protective order prohibits Ms. Maxwell, defense
  counsel, and others on the defense team from disclosing or disseminating the identity of any
  alleged victim or potential witness referenced in the discovery materials (Dkt. 36 ¶ 5), the
  disclosure will have no impact on the privacy interests of Victims 1-3. Nor is there any basis for
  the government to claim that there is a risk that witnesses will face intimidation or refuse to
  testify. 3 To the contrary, many alleged victims have already chosen to speak on the record in
  criminal proceedings in the Epstein case and in this case; to file civil suits against Mr. Epstein,
  Ms. Maxwell and others, and to provide deposition testimony and discovery in those suits; and to
  give interviews to the press and other television and film productions. Moreover, Victims 1-3
  are no longer minors, but are now adults in their late 30s or early 40s, which provides additional
  assurance that they will be willing to appear for trial. Disclosure is therefore warranted here.
  2
    In determining whether to order pretrial disclosure of the identity of witnesses, some district courts have
  considered the following factors: (1) Did the offense alleged in the indictment involve a crime of violence? (2)
  Have the defendants been arrested or convicted for crimes involving violence? (3) Will the evidence in the case
  largely consist of testimony relating to documents (which by their nature are not easily altered)? (4) Is there a
  realistic possibility that supplying the witnesses’ names prior to trial will increase the likelihood that the
  prosecution’s witnesses will not appear at trial, or will be unwilling to testify at trial? (5) Does the indictment allege
  offenses occurring over an extended period of time, making preparation of the defendants' defense complex and
  difficult? (6) Do the defendants have limited funds with which to investigate and prepare their defense? Rueb,
  2001 WL 96177, at *7-8 (citation omitted). The Second Circuit, however, has not adopted these factors, nor do they
  constitute an exhaustive list of factors that the Court may consider in determining whether to disclose the identities
  of alleged victims.
  3
    Notably, the government did not argue at the bail hearing that Ms. Maxwell posed a danger to the community.
  (See 7/14/2020 Tr. at 37:15-21).
            Case 1:20-cr-00330-AJN Document 38 Filed 08/10/20 Page 4 of 6




The Honorable Alison J. Nathan
August 10, 2020
Page 4


  See Warme, 2009 WL 427111, at *2 (ordering government to disclose identity of sex crime
  victim where “the government has not demonstrated that disclosing the identity to the defendant
  would subject the victim to a significant risk, or to increase the likelihood that victim will refuse
  to appear or testify”).

          With each day that passes without knowing the identities of Victims 1-3, the defense is
  losing crucial time to conduct a meaningful investigation and prepare its defense so that Ms.
  Maxwell can receive a fair trial on the schedule set by the Court. For these reasons, we
  respectfully request the Court to order the government to disclose the identities of Victims 1-3 to
  defense counsel, consistent with the provisions of the protective order.

      2. Ms. Maxwell’s Conditions of Confinement and Access to Discovery

          We also seek the Court’s assistance to improve Ms. Maxwell’s conditions of confinement
  at the Metropolitan Detention Center (“MDC”), and her access to the discovery in this case, so
  that she can meaningfully participate in her defense. As discussed below, Ms. Maxwell has been
  treated less favorably than a typical pretrial detainee, and this has impacted her ability to assist in
  her defense.

          It has become apparent that the BOP’s treatment of Ms. Maxwell is a reaction to the
  circumstances surrounding the pretrial detention and death of Mr. Epstein. On July 6, 2019, Mr.
  Epstein was arrested and detained at the Metropolitan Correctional Center (“MCC”) on sex
  trafficking charges, and was subsequently assigned to the MCC’s Special Housing Unit (“SHU”)
  due to risk factors for suicide and safety concerns. After an apparent suicide attempt on July 23,
  2019, Mr. Epstein was transferred to suicide watch and then psychological observation. On
  August 10, 2019, Mr. Epstein’s body was discovered in his cell. Thereafter, the government
  indicted the two correctional officers who were assigned to the SHU at the time of Mr. Epstein’s
  death.

          As a result of what occurred with Mr. Epstein, Ms. Maxwell is being treated worse than
  other similarly situated pretrial detainees, which significantly impacts her ability to prepare a
  defense and be ready for trial on the schedule set by the Court. Since arriving at the MDC over a
  month ago, on July 6, 2020, Ms. Maxwell has been held under uniquely onerous conditions. Ms.
  Maxwell has been confined alone in an area outside of the general population for the entire 36-
  day period (40 days if we include her confinement in New Hampshire), which is over three
  weeks longer than the 14-day quarantine period required for all new arrivals to the MDC under
  current COVID-19 protocols, and there is no indication that this will change. She continues to
  be surveilled 24 hours a day by security cameras and by multiple prison guards, many of whom
  do not appear to be regular MDC personnel. These prison guards constantly observe Ms.
  Maxwell and take notes on her every activity, including her phone conversations with defense
  counsel. Until recently, Ms. Maxwell was subjected to suicide watch protocols, including being
  woken up every few hours during the night and being forced to wear special clothing, despite the
            Case 1:20-cr-00330-AJN Document 38 Filed 08/10/20 Page 5 of 6




The Honorable Alison J. Nathan
August 10, 2020
Page 5


  fact that she, unlike Mr. Epstein, has never been suicidal and was never diagnosed as exhibiting
  risk factors for suicide. Her cell is searched multiple times a day and she has been forced to
  undergo numerous body scans. In addition, Ms. Maxwell’s access to the standard prison
  resources available to other pretrial detainees in the general population has been extensively
  curtailed or eliminated altogether.

           This treatment threatens Ms. Maxwell’s Sixth Amendment right to participate in her
  defense. This case will require time-consuming review of voluminous discovery materials. Ms.
  Maxwell must therefore have adequate time to review the materials, to confidentially take notes
  on them, and to discuss them with her attorneys. But there currently is no such structure in
  place. Indeed, although the government agreed that Ms. Maxwell would have access to a hard
  drive containing the discovery in the MDC, it is our understanding that the hard drive containing
  the first production has not yet been made available to Ms. Maxwell.

         Defense counsel understands that the BOP has proposed (but not yet implemented) a
  procedure that would permit Ms. Maxwell to use a computer on her floor to review discovery
  materials during the three-hour period each day that she is not confined to her cell. But there are
  two significant flaws in this proposal:

             •   The three-hour period is specifically designated to be used by Ms.
                 Maxwell for recreation, exercise, and personal hygiene, including
                 showers. The BOP should not be permitted to force Ms. Maxwell to
                 choose between maintenance of her physical and mental health and
                 participating in her own defense.

             •   Even if Ms. Maxwell were to forgo personal maintenance altogether, three
                 hours a day is on its face an insufficient amount of time for reviewing
                 documents in a complex case with voluminous document discovery, such
                 as this one. As an illustration, the government’s first set of production
                 materials consists of nearly 13,000 pages of documents. Assuming it
                 takes Ms. Maxwell an average of one minute to review each page of those
                 materials, based on the BOP’s proposed cap of three hours per day of
                 review, Ms. Maxwell would conceivably finish reviewing this first set of
                 documents at the earliest by mid-November 2020. This is entirely
                 unworkable under the schedule set by the Court.

         Ms. Maxwell does not seek special treatment at the MDC; but she does ask that she not
  be specially disfavored in her treatment in detention, especially when it comes to preparing her
  defense to conduct that allegedly took place over 25 years ago. In light of the voluminous
  discovery that we expect to receive, Ms. Maxwell would normally be spending 40 hours a week
  or more reviewing the discovery. Ms. Maxwell should be granted a comparable amount of time
            Case 1:20-cr-00330-AJN Document 38 Filed 08/10/20 Page 6 of 6




The Honorable Alison J. Nathan
August 10, 2020
Page 6


  to review the discovery in the MDC so that she can engage in her defense full-time. We
  therefore request that Ms. Maxwell:

             •   Be released to the general population and be granted the privileges given
                 to other pretrial detainees.

             •   Be given significantly increased access to a computer terminal in order to
                 review the discovery in this case.

                                          *      *       *

       For the reasons set forth above, we respectfully submit that the Court should grant Ms.
  Maxwell’s motion.


                                                      Respectfully submitted,


                                                        /s/ Christian R. Everdell     .
                                                      Mark S. Cohen
                                                      Christian R. Everdell
                                                      COHEN & GRESSER LLP
                                                      800 Third Avenue, 21st Floor
                                                      New York, New York 10022
                                                      (212) 957-7600


  cc:   All counsel of record (via ECF)
